     Case 1:15-cv-09242-RMB-KNF Document 340
                                         339 Filed 09/09/21 Page 1 of 1




                                                      September 9, 2021

VIA ECF

The Honorable Richard M. Berman
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:    Grottano, et al. v. City of N.Y., et al., No. 15 Civ. 9242 (RMB)(KNF)

Dear Judge Berman:

        We are co-counsel to Plaintiffs in the above-referenced class action. On August 13,
2021, Plaintiffs filed their motion for final approval of the proposed settlement, and the final
approval hearing is scheduled to occur on or about October 28, 2021. In the motion, Plaintiffs
advised the Court that we would file our fee petition no later than 45 days before the final
approval hearing, i.e., September 13, 2021. We write to respectfully request a 7-day extension of
that deadline, to September 20, 2021. The City consents to this request. This extension should
not impact the final approval hearing date.

   Application granted.                                    Sincerely,

                                                           Raymond Audain
                                                           Raymond Audain




        09/09/2021




                                          Page 1 of 1
